DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/20/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al. (JP 2011055612; English translation), hereinafter Yuya, in view of Kondo et al. (US 2017/0250617), hereinafter Kondo.
Regarding claim 1, Yuya discloses (see figures 1-17) a DC-to-DC converter (figure 17) (paragraph [0047]; the DC / DC converter shown in FIG. 17) comprising: a first capacitor (figure 17, part Cout); a first switch (figure 17, part S4/D4), a second switch (figure 17, part S3/D3), a third switch (figure 17, part S2/D2), and a fourth switch (figure 17, part S1/D1) connected in series between a first electrode (figure 17, part upper electrode of Cout) and a second electrode (figure 17, part lower electrode of Cout) of the first capacitor (figure 17, part Cout); a second capacitor (figure 17, part C1) having a first electrode (figure 17, part upper electrode of C1) and a second electrode (figure 17, part lower electrode of C1)  respectively connected to a connection node (figure 17, part connection node between S4/D4 and S3/D3) of the first switch (figure 17,  and the second switch (figure 17, part S3/D3) and a connection node (figure 17, part connection node between S2/D2 and S1/D1) of the third switch (figure 17, part S2/D2) and the fourth switch (figure 17, part S1/D1); an inductor (figure 17, part L) connected to a connection node (figure 17, part connection node between S3/D3 and S2/D2) of the second switch (figure 17, part S3/D3) and the third switch (figure 17, part S2/D2) at a first terminal (figure 17, part right terminal of L) thereof; and a controller (figure 17, part controller that control S1-S4) that, in a case where an open-circuit (figures 5 and 13; C1 in open-circuit) or short- circuit failure (figures 7 and 15; C1 in short-circuit) occurs in the second capacitor (figure 17, part C1), and performs pulse width modulation (PWM) control (figures 6, 8, 14 and 16) such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching elements S3 and S4 are always turned off… operating the first and second switching elements S1 and S2 on and off in exactly the same pattern as in the first embodiment, energy is sent from the Vin side to the Vout side even when the intermediate capacitor C1 fails [figures 6 and 8]; during the step-down operation, the switching elements S1 and S2 are always turned off… operating the third and fourth switching elements S3 and S4 on and off in exactly the same pattern as in the second embodiment, energy is sent from the Vout side to the Vin side even when the intermediate capacitor C1 , according to a result of a first detection voltage that is a measured output voltage (figure 17, part detection of Vout)(paragraph [0023]; the intermediate capacitor C1 and the output voltage Vout are constantly detected, and the intermediate capacitor C1 is opened or short-circuited based on the output values of both. A means for determining the occurrence of a failure is provided, and the determination is made based on the output of the determination means), wherein the output voltage (figure 17, part detection of Vout) is a voltage between the first electrode and the second electrode of the first capacitor (figure 17, part upper and lower electrodes of Cout) (paragraph [0005]; the present invention has been made to solve the above problems, and the DC / DC converter is operated even when the intermediate capacitor is open-circuited, and the DC / DC converter is failed even when the short-circuit failure occurs. The purpose is to obtain a DC / DC converter that can send the same energy as in the non-circuited state and can perform step-up and step-down operations).
Yuya does not expressly disclose limits an output voltage instruction value that is a target voltage to be output; a result of comparison between a first detection voltage that is a measured output voltage and the limited output voltage instruction value.
Kondo teaches (see figures 1-35) limits (figure 32, part through 312; when Pole_ILp is 1, the ∆D1 is selected to be 0, and therefore the controller limits the control just based on stage 20 and the stage 30 does not provide any adjustment) an output voltage instruction value (figure 32, part Vout*) that is a target voltage to be output (figure 32, part Vout*)(paragraph [00273]; the selector (MUX) 312 receives the phase shift duty command ; a result of comparison (figure 32, part 201) between a first detection voltage (figures 1 and 32, part 103; Vout) that is a measured output voltage (figures 1 and 32, part Vout) and the limited output voltage instruction value (figure 32, part Vout*).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo and obtain a controller that, in a case where an open-circuit or short-circuit failure occurs in the second capacitor, limits an output voltage instruction value that is a target voltage to be output, and performs pulse width modulation (PWM) control such that the first switch and the second switch enter the same state and the third switch and the fourth switch enter the same state, according to a result of comparison between a first detection voltage that is a measured output voltage and the limited output voltage instruction value, wherein the output voltage is a voltage between the first electrode and the second electrode of the first capacitor, or a voltage between a second terminal of the inductor and a connection node of the first capacitor and the fourth switch, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Regarding claim 5, Yuya and Kondo teach everything claimed as applied above (see claim 1). Further, Yuya discloses (see figures 1-17) when the PWM control (figures  is performed such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and the PWM control (figures 6, 8, 14 and 16) is performed such that the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching elements S3 and S4 are always turned off… operating the first and second switching elements S1 and S2 on and off in exactly the same pattern as in the first embodiment, energy is sent from the Vin side to the Vout side even when the intermediate capacitor C1 fails [figures 6 and 8]; during the step-down operation, the switching elements S1 and S2 are always turned off… operating the third and fourth switching elements S3 and S4 on and off in exactly the same pattern as in the second embodiment, energy is sent from the Vout side to the Vin side even when the intermediate capacitor C1 fails [figures 14 and 16]), the controller reduces a step-up ratio of the DC- to-DC converter (figure 17) (figure 6, part step-up ratio is less than 0.5 [wherein in normal operation in figure 2 is 0.5 or more])(paragraph [0019]; FIG 2, the switching elements S1 and S2 both have an on-duty ratio of 0.5 or more).
Regarding claim 6, Yuya and Kondo teach everything claimed as applied above (see claim 5). Further, Yuya discloses (see figures 1-17) the controller (figure 17, part controller that control S1-S4) transfers a control state of the DC-to-DC converter (figure 17) to an upper-level controller (figure 17, part upper-level controller when C1 is in open state [see figures 5 and 6]) to reduce the step-up ratio of (figure 6, part step-up ratio is less than 0.5 [wherein in normal operation in figure 2 is 0.5 or more])(paragraph [0019]; FIG 2, the switching elements S1 and S2 both have an on-duty ratio of 0.5 or more). However, Yuya does not expressly disclose generates the output voltage instruction value.
Kondo teaches (see figures 1-35) the controller  (figure 1, part 109) transfers a control state of the DC-to-DC converter (figure 1, part 101) to an upper-level controller (figure 11, part 109) that generates the output voltage instruction value (figure 32, part Vout*) to reduce the step-up ratio of the DC-to-DC converter (figure 4, part N < 2)(paragraph [0094]; in the case where the step-up ratio N is smaller than two).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo and obtain the controller transfers a control state of the DC-to-DC converter to an upper-level controller that generates the output voltage instruction value to reduce the step-up ratio of the DC-to-DC converter, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Regarding claim 11, Yuya and Kondo teach everything claimed as applied above (see claim 1). Further, Yuya discloses (see figures 1-17) a voltage sensor for obtaining the measured output voltage (figure 17, part detection of Vout) (paragraph [0023]; the intermediate capacitor C1 and the output voltage Vout are constantly detected, and the intermediate capacitor C1 is opened or short-circuited based on the output values of both. A means for determining the occurrence of a failure is provided, and the determination is made based on the output of the determination means)
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al. (JP 2011055612; English translation), hereinafter Yuya, in view of Kondo et al. (US 2017/0250617), hereinafter Kondo, and further in view of Ikeda et al. (US 2017/0271989), hereinafter Ikeda. 
	Regarding claim 2, Yuya and Kondo teach everything claimed as applied above (see claim 1). Further, Yuya discloses (see figures 1-17) in a case where the open-circuit (figures 5 and 13; C1 in open-circuit) or short- circuit failure (figures 7 and 15; C1 in short-circuit) occurs in the second capacitor (figure 17, part C1), the controller (figure 17, part controller that control S1-S4) performs PWM control (figures 6, 8, 14 and 16) such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching elements S3 and S4 are always turned off… operating the first and second switching elements S1 and S2 on and off in exactly the same pattern as in the first embodiment, energy is sent from the Vin side to the Vout side even when the intermediate capacitor C1 fails [figures 6 and 8]; during the step-down operation, the switching elements S1 and S2 are always turned off… operating the third and fourth switching elements S3 and S4 on and off in exactly the same pattern as in the second embodiment, energy is sent from the Vout side to the Vin side even when the intermediate capacitor C1 fails [figures 14 and 16]). However, Yuya does not expressly disclose the controller generates an inductor 
Kondo teaches (see figures 1-35) the controller (figure 1, part 109) generates an instruction value (figure 1, part D1) that is a target according to the result of comparison (figure 32, part 201) between the first detection voltage (figures 1 and 32, part Vout) and the output voltage instruction value (figures 1 and 32, part Vout*), and performs PWM control (figure 32, parts 403-418)(paragraph [0203]; PWM) according to a result of comparison (figure 32, parts 403-418) between the first control voltage instruction value (figure 32, parts 402, 405, 412 and 417) and a triangular wave signal having a preset frequency (figure 32, parts TW1-TW2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Ikeda teaches (see figures 1-16) the controller (figures 10 and 11, part 30) generates an inductor current instruction value that is a target inductor current(figure 11, part a inductor current instruction value X2) according to the result of comparison (figure 11, part 31)  between the first detection voltage (figure 11, part Vout) and the output voltage instruction value (figure 11, part Vout*), generates a first control voltage instruction value (figure 11, part Duty) according to a (figure 11, part 331b) between the inductor current instruction value (figure 11, part a inductor current instruction value X2) and an actual detection current of the inductor (figure 11, part IL; through 331a), and performs PWM control (figure 11, parts G1-G4 control) according to a result of comparison (figure 11, part 42/46)  between the first control voltage instruction value (figure 11, part Duty)  and a triangular wave signal having a preset frequency (figure 11, part 41/45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Yuya and Kondo with the controller features as taught by Ikeda and obtain in a case where the open-circuit or short-circuit failure occurs in the second capacitor, the controller generates an inductor current instruction value that is a target inductor current according to the result of comparison between the first detection voltage and the output voltage instruction value, generates a first control voltage instruction value according to a result of comparison between the inductor current instruction value and an actual detection current of the inductor, and performs PWM control according to a result of comparison between the first control voltage instruction value and a triangular wave signal having a preset frequency such that the first switch and the second switch enter the same state and the third switch and the fourth switch enter the same state, because it provides more efficient control wherein the DC/DC converter can be controlled with superior stability and responsiveness while reducing the size of a storage medium (paragraph [0009]).
Regarding claim 3, Yuya, Kondo and Ikeda teach everything claimed as applied above (see claim 2). However, Yuya does not expressly disclose a current sensor for obtaining the actual detection current of the inductor.
Kondo teaches (see figures 1-35) a current sensor (figure 1, part 105) for obtaining the actual detection current of the inductor (figure 1, part 12) (paragraph .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Regarding claim 4, Yuya, Kondo and Ikeda teach everything claimed as applied above (see claim 2). However, Yuya does not expressly disclose a triangular wave generator generating the triangular wave signal having the preset frequency.
Kondo teaches (see figures 1-35) a triangular wave generator (figure 32, parts TW1-TW2) generating the triangular wave signal having the preset frequency (figure 32, parts TW1-TW2; output) (paragraph [0206]; the first triangular wave TW1 and the second triangular wave TW2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Regarding claim 8, Yuya, Kondo and Ikeda teach everything claimed as applied above (see claim 2). Further, Yuya discloses (see figures 1-17) when the PWM control (figures 6, 8, 14 and 16) is performed such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and such that the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching , the controller reduces a step-up ratio of the DC- to-DC converter (figure 17) (figure 6, part step-up ratio is less than 0.5 [wherein in normal operation figure 2 is 0.5 or more])(paragraph [0019]; FIG 2, the switching elements S1 and S2 both have an on-duty ratio of 0.5 or more). However, Yuya does not expressly disclose the controller imposes a limitation on the current instruction value.
Ikeda teaches (see figures 1-16) the controller (figures 10 and 11, part 30) imposes a limitation on the current instruction value (figure 11, part the inductor current instruction value X2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Yuya and Kondo with the controller features as taught by Ikeda and obtain when the PWM control is performed such that the first switch and the second switch enter the same state and such that the third switch and the fourth switch enter the same state, the controller imposes a limitation on the current instruction value, because it provides more efficient control wherein the DC/DC converter can be controlled with superior stability and responsiveness while reducing the size of a storage medium (paragraph [0009])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al. (JP 2011055612; English translation), hereinafter Yuya, in view of Kondo et al. (US 2017/0250617), hereinafter Kondo, and further in view of Kihara et al. (US 9,893,619), hereinafter Kihara. 
Regarding claim 7, Yuya and Kondo teach everything claimed as applied above (see claim 1). Further, Yuya discloses (see figures 1-17) when the PWM control (figures 6, 8, 14 and 16) is performed such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and such that the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching elements S3 and S4 are always turned off… operating the first and second switching elements S1 and S2 on and off in exactly the same pattern as in the first embodiment, energy is sent from the Vin side to the Vout side even when the intermediate capacitor C1 fails [figures 6 and 8]; during the step-down operation, the switching elements S1 and S2 are always turned off… operating the third and fourth switching elements S3 and S4 on and off in exactly the same pattern as in the second embodiment, energy is sent from the Vout side to the Vin side even when the intermediate capacitor C1 fails [figures 14 and 16]). However, Yuya does not expressly disclose the controller increases a switching frequency of each of the first to fourth switches.
Kihara teaches (see figures 1-12) the controller (figure 1, part 6) increases a switching frequency (column 17; lines 58-61; a switching frequency of the semiconductor switching element is increased… In other words,  of each of the first to fourth switches (figure 1, parts S1-S4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controlled of Yuya with the frequency control features as taught by Kihara and obtain when the PWM control is performed such that the first switch and the second switch enter the same state and the PWM control is performed such that the third switch and the fourth switch enter the same state, the controller increases a switching frequency of each of the first to fourth switches, because it provides more efficient control wherein each of the voltage values can be early uniformalized with power losses reduction (column 17; lines 58-61).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuya et al. (JP 2011055612; English translation), hereinafter Yuya, in view of Kondo et al. (US 2017/0250617), hereinafter Kondo, and further in view of Ikeda et al. (US 2017/0271989), hereinafter Ikeda, and further in view of Kvieska et al. (US 2015/0091532), hereinafter Kvieska. 
Regarding claim 9, Yuya and Kondo teach everything claimed as applied above (see claim 1). Further, Yuya discloses (see figures 1-17) the controller (figure 17, part controller that control S1-S4) comprises: wherein in the case where an open-circuit (figures 5 and 13; C1 in open-circuit) or short- circuit failure (figures 7 and 15; C1 in short-circuit) occurs in the second capacitor (figure 17, part C1), operation of the flying capacitor voltage controller is stopped (figure 17, part of the controller related to the voltage at C1 is stopped because the failure happened in C1 and this part of the control cannot be executed)(paragraph [0023]; the intermediate capacitor C1 and the output voltage Vout are constantly detected, and the intermediate capacitor C1 is opened or short-circuited based on the output values , and the PWM control (figures 6, 8, 14 and 16)  is performed such that the first switch (figure 17, part S4/D4) and the second switch (figure 17, part S3/D3) enter the same state (figures 14 and 16, part when S3 and S4 enter in same state) and the third switch and the fourth switch enter the same state (figures 6 and 8, part when S2 and S1 enter in same state)(paragraphs [0051]-[0052]; during the step-up operation of the DC / DC converter shown in FIG. 17, the switching elements S3 and S4 are always turned off… operating the first and second switching elements S1 and S2 on and off in exactly the same pattern as in the first embodiment, energy is sent from the Vin side to the Vout side even when the intermediate capacitor C1 fails [figures 6 and 8]; during the step-down operation, the switching elements S1 and S2 are always turned off… operating the third and fourth switching elements S3 and S4 on and off in exactly the same pattern as in the second embodiment, energy is sent from the Vout side to the Vin side even when the intermediate capacitor C1 fails [figures 14 and 16]). However, Yuya does not expressly disclose a voltage controller configured to generate a current instruction value for a current flowing through the inductor according to a difference between the first detection voltage and the output voltage instruction value; a current controller configured to generate a first control voltage instruction value according to a difference between the current instruction value and a detection current; and a flying capacitor voltage controller configured to generate a second control voltage instruction value according to a difference between a second detection voltage and a second voltage instruction value and an inverse value of the detection current, and according to a result of comparison between the first control voltage instruction value and a triangular wave signal having a preset frequency.
(see figures 1-35) the controller (figure 1, part 109) comprises: DB1/ 126129248.15Application No. 17/037,236 a voltage controller (figure 32, part 20) configured to generate an instruction value (figure 32, part D1) according to a difference (figure 32, part 201) between the first detection voltage (figure 32, part Vout)  and the output voltage instruction value (figure 32, part Vout*); and a flying capacitor voltage controller (figure 32, part 30) configured to generate a second control voltage instruction value (figure 32, part ∆D1)according to a difference (figure 32, part 302) between a second detection voltage (figure 32, part Vcf) and a second voltage instruction value (figure 32, part Vcf*), and operation of the flying capacitor voltage controller (figure 32, part 30) is stopped (figure 32, part through 312; when Pole_ILp is 1, the ∆D1 is selected to be 0, and therefore the controller limits the control just based on stage 20 and the stage 30 stop provide any adjustment), and the PWM control is performed (figure 32, parts 403-418), according to a result of comparison (figure 32, parts 403-418) between the first control voltage instruction value (figure 32, parts 402, 405, 412 and 417) and a triangular wave signal having a preset frequency (figure 32, parts TW1-TW2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yuya with the controller features as taught by Kondo, because it provides more efficient and stable switching control in order to obtain more reliable voltage control (paragraph [0023]).
Ikeda teaches (see figures 1-16) the controller (figures 10 and 11, part 30) comprises: a voltage controller (figure 11, part voltage controller generated by 31 and 32) configured to generate a current instruction value (figure 11, part X2) for a current flowing through the inductor (figures 10 and 11, part IL) according to a difference (figure 11, part 31) between the first detection voltage   and the output voltage instruction value (figure 11, part Vout*); a current controller (figure 11, part current controller generated by 33) configured to generate a first control voltage instruction value (figure 11, part Duty) according to a difference (figure 11, part 331b) between the current instruction value (figure 11, part X2) and the detection current (figure 11, part IL; through 331a); and a flying capacitor voltage controller (figure 11, part flying capacitor voltage controller generated by 38 and 39) configured to generate a second control voltage instruction value (figure 11, part ∆D) according to a difference (figure 11, part 38) between the second detection voltage (figure 11, part Vcf)  and the second voltage instruction value (figure 11, part Vcf*), and the PWM control (figures 13-16) is performed, according to a result of comparison (figure 11, part 42/46) between the first control voltage instruction value (figure 11, part Duty)  and a triangular wave signal having a preset frequency (figure 11, part 41/45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Yuya and Kondo with the controller features as taught by Ikeda, because it provides more efficient control wherein the DC/DC converter can be controlled with superior stability and responsiveness while reducing the size of a storage medium (paragraph [0009]).
Kvieska teaches (see figures 1-3) an inverse value (figure 2a, part 27) of the detection current (figure 2a, part Id) (paragraph [0090]; the value Id of the current passing through the coil Ld is delivered to a second inverter 27 which outputs the inverse of the intensity Id of the current passing through the coil Ld to the fourth multiplier 26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of the combination of Yuya, Kondo 
Regarding claim 10, Yuya, Kondo, Ikeda and Kvieska teach everything claimed as applied above (see claim 9). However, Yuya does not expressly disclose the controller further comprises: a triangular wave generator generating the triangular wave signal having the preset frequency.
Kondo teaches (see figures 1-35) the controller (figure 1, part 109) further comprises: a triangular wave generator (figure 32, parts TW1-TW2) generating the triangular wave signal having the preset frequency (figure 32, parts TW1-TW2; output) (paragraph [0206]; the first triangular wave TW1 and the second triangular wave TW2).
(paragraph [0023]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	




	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839